In an ejectment action to recover possession of certain real property, in which the defendant Lena Pannone asserted a counterclaim that plaintiff held the title for her under a constructive trust, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County, entered August 28, 1962 upon the decision and opinion of the court, after a nonjury trial, in favor of said defendant upon her -counterclaim, -adjudging that plaintiff held the title to the property in trust for -her and directing its conveyance to her upon her -payment to plaintiff of the sums which he had paid for the property and for the taxes thereon. Judgment affirmed, with costs. The question presented was primarily factual and, in our opinion, the determination of the learned -Special Term was amply supported by the proof (of. Pagano v. Pagano, 2 A D 2d 756, mot. for iv. to opp. den., 2 N Y 2d 708). Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.